DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/23/2019.
Applicant’s election without traverse of Group I, claims 1-15, in the reply filed on8/23/2019 is acknowledged.
Drawings
The drawings filed 2/13/2017 are acknowledged.
Claim Rejections - 35 USC § 103
The rejection of claims 1-3 , 11, 12, 15 and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over “In just seconds, low cost porous organic polymer can cut toxic metal concentrations in water to inconsequential levels” (herein referred to as “Tan”) in view of (a) Yean (US 2012/0125820) and (b) “Targeted Synthesis of a Porous Aromatic Framework with high stability and exceptionally high surface area (herein referred to as “Ben”)-as evidenced by “Conjugated microporous polymers: design, synthesis and application” (herein referred to as “Review Article”) and “Polyamine-Tethered Porous Polymer Networks for Carbon Dioxide Capture from Flue Gas” (herein referred to as “Lu”;  of record) has been overcome by amendment.  Specifically, the prior art fails to teach or render obvious the claimed invention meeting the newly claimed BET surface area limitations.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 15, and 22-30 (all pending claims) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As previously noted in the 3/31/2020 rejection of claim 9, , while the claim specifies BET is used to determine surface area, said theoretical method of surface area determination is not described with sufficient detail to allow one of ordinary skill in the art to determine the scope of the claim. Specifically, the theoretical value determined by BET is known to be dependent upon a number of unspecified variables (see Surface Area Determination of Porous Materials Using the Brunauer—Emmett-—Teller (BET) Method: Limitations and Improvements).
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims  1-3, 15, and 22-30 (all pending claims) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification discloses that the aromatic framework structure may be composed of crosslinked polytetraphenylmethane.  The specification further discloses that the aromatic framework structure may have a range of surface areas (0051)-including the endpoints currently claimed.  However, the specification fails to disclose the use of aromatic framework structures composed of crosslinked polytetraphenylmethane having a BET surface area from 1,500-5,000m2/g.  Specifically, there is no discussion of crosslinked polytetraphenylmethane meeting the claimed range.  There is also no discussion on how one of ordinary skill in the art could possibly alter/optimize a material’s surface area.  Since the BET surface area of polytetraphenylmethane is known to be greater than the claimed range (see e.g. Tan of record) and applicant’s disclosure contains no guidance/teaching of how to alter the BET surface area to satisfy the claimed range, the original application is herein understood not to contain written description support for the claimed invention of independent claims 1 and 25.
Claims 1-3, 15, and 22-30 (all pending claims) rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
As set forth in MPEP 2164.01(a), there are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.”  They are set forth and analyzed herein:
A) The breadth of the claims-Given the ambiguity associated with surface areas determined by BET (see e.g. the “indefiniteness” rejection above), the breadth of the claims is considered broad/ambiguous.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(B) The nature of the invention-There is no evidence of record suggesting that modification of a porous framework’s surface area wherein the porous framework is composed of a particular repeating unit is routine or known.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(C) The state of the prior art- Crosslinked polytetraphenylmethane structures are understood in the prior art to have a BET surface area greater than the claimed range (see e.g. Tan of record).  Furthermore, there is no guidance in the specification or the prior art on how to alter the surface are of such structures. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(D) The level of one of ordinary skill-there is no evidence of record suggesting that the claimed artisan would have known or been able to determine by reasonable experimentation how to alter the BET surface area of the claimed polytetraphenylmethane structures to meet the claimed surface area limitations.  Specifically, the skilled artisan would have understood crosslinked polytetraphenylmethane structures to have a BET surface area greater than the claimed range (see e.g. Tan of record).  Furthermore, there is no guidance in the specification or the prior art on how to alter the surface are of such structures. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(E) The level of predictability in the art- There is no guidance in the specification or the prior art on how to alter the surface are of porous frameworks composed of polytetraphenylmethane.  Thus, the level of predictability in the art is considered low. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(F) The amount of direction provided by the inventor- There is no guidance in the specification regarding how to alter the surface are of porous frameworks composed of polytetraphenylmethane.  Thus, the level of direction provided by the inventor is considered low. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(G) The existence of working examples-the application contains no examples comprising polytetraphenylmethane polymers meeting the claimed BET surface area limitations. 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
-Given the lack of guidance provided by the prior art or by applicant’s own application regarding how to alter/optimize the BET surface area of a porous framework’s surface area wherein the porous framework is composed of a particular repeating unit and the ambiguity associated with surface areas determined by BET (see e.g. the “indefiniteness” rejection above), the quantity of experimentation needed to make or use the invention based on the content of the disclosure is considered high.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claims 1, 22, and 24  be found allowable, claims 25-27 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  Specifically, independent claims 1 and 25 are each drawn to compositions comprising a porous aromatic framework of cross-linked poly-tetraphenylmethane (PAF-1) having a plurality of phenyl groups; and a plurality of unsubstituted alkylthio groups, each alklythio group covalently bonded to a respective phenyl group; the porous aromatic framework having a BET surface area from 1,500 m2/g to 5,000 m2/g.

Response to Arguments
Applicant's arguments filed 4/26/2022 have been fully considered but are moot in view of the new grounds of rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R KRUER whose telephone number is (571)272-1510.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on (571) 272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN R KRUER/Primary Examiner, Art Unit 3649